The opinion of the court was delivered by
Miller, J.:
Charles A. Satterfield appeals from an order denying his second successive motion under K. S. A. 60-260 (b) for relief from portions of a divorce decree fixing paternity and requiring child support payments.
Charles commenced this action by filing a verified petition for divorce. He alleged that the parties had two children. The trial court granted him a divorce from Laura Jean Satterfield on April 24r 1974. The decree granted Laura the custody of the parties’ two minor children, required Charles- to support the children, and made other provisions for them.
Charles filed a motion under K. S. A. 60-260 ( b ) on February 28, 1975. He alleged that since the granting of the divorce he discovered that he was not the father of one of the children. He alleged fraud, concealment and misrepresentation by Laura, and sought appropriate relief. The motion was argued and briefs were submitted by counsel. By written order filed May 23, 1975, the trial court denied the motion. No appeal was taken.
Charles then made a second and similar motion orally, and it was denied on July 25,1975. Charles appeals.
The ruling of a district court on a motion for relief from a final judgment on the grounds of mistake, newly discovered evidence or *16fraud, brought under K. S. A. 60-260 (fo), becomes final if no appeal is taken within thirty days. A second or successive motion on the same grounds is thereafter barred by the doctrine of res judicata. Taber v. Taber, 213 Kan. 453, 516 P. 2d 987.
The ruling of May 23 became final and binding upon the parties in thirty days when no appeal was taken. K. S. A. 60-2103. We cannot now review the merits of that order. The second successive motion made on July 25 presented only matters which were res judicata, and the trial court properly overruled it.
For the reasons set forth above and fully discussed in Taber, supra, the judgment is affirmed.